DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-3, & 5-23 are allowable.
With regards to claim 1
The prior art does not disclose or suggest the claimed “an electric power connection between the optical hybrid fuel height sensor and the sealed connector, wherein the electric power connection comprises a resistive non-metallic wire., wherein the resistive non-metallic wire comprises a resistance between about 100 ohms/meter and about 1 Mohms/meter” in combination with the remaining claimed elements as set forth in claim 1.
With regards to claims 2, 3, & 5-16 are allowable based upon their dependency thereof claim 1.
With regards to claim 17
The prior art does not disclose or suggest the claimed “an external data communications connection outside the fuel tank between the sealed optical connector and a device configured to calculate a volume of fuel in the fuel tank, wherein the external data communications connection comprises an optical data converter or a data concentrator connected between the sealed optical connector and the device’ in combination with the remaining claimed elements as set forth in claim 17.

With regards to claim 21
The prior art does not disclose or suggest the claimed “a sealed optical connector extending through the wall of the fuel tank; and an internal data communications connection between the optical hybrid fuel height sensor and the sealed optical connector, the internal data communications connection comprising an optical signal out connection” in combination with the remaining claimed elements as set forth in claim 21.
With regards to claim 22
The prior art does not disclose or suggest the claimed “a sealed optical connector extending through the wall of the fuel tank; and an internal data communications connection between the optical hybrid fuel height sensor and the sealed optical connector, the internal data communications connection comprising an optical signal out connection” in combination with the remaining claimed elements as set forth in claim 22.
With regards to claim 23
The prior art does not disclose or suggest the claimed “an external data communications connection outside the fuel tank between the sealed optical connector and a device configured to determine at least a quantity of fuel in the fuel tank, wherein the external data communications connection comprises an optical data converter or a data concentrator connected between the sealed optical connector and the device” in combination with the remaining claimed elements as set forth in claim 23.

Prior Art
9. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Koon US PATENT No.: US 4,987,776 discloses a storage installation which is capable of storing a variety of free-flowing materials, both conductive and non-conductive, includes a level sensing device which may be disposed either exteriorly or interiorly thereof. The device has either one or a plurality of level sensor and sensor circuit pairs which are preferably disposed vertically within a non-electrically conducting tube which may be hermetically sealed from contact with the stored material. The level sensors comprise respective sensing capacitors, each having effectively a single plate construction. Grounded electrical contacts, if relatively adjacent, may comprise the other side of the effective sensing capacitor. Electrostatic force lines flow outward from the sensing capacitor(s), and are differentially interfered with by the presence or absence of materials or objects to be sensed. Such interference affects the dielectric constant of the respective sensing capacitor, which can in turn be detected to drive a level indicator display, however is silent on an electric power connection between the optical hybrid fuel height sensor and the sealed connector, wherein the electric power connection comprises a resistive non- metallic wire., wherein the resistive non-metallic wire comprises a resistance between about 100 ohms/meter and about 1 Mohms/meter or an external data communications connection outside the fuel tank between the sealed optical connector and a device configured to calculate a volume of fuel in the fuel tank, wherein the external data communications connection comprises an optical data converter or a data concentrator connected between the sealed optical connector and the device or a sealed optical connector extending through the wall of the fuel tank; and an internal data communications connection between the optical hybrid fuel height sensor and the sealed optical connector, the internal data communications connection comprising an optical signal out connection or a sealed optical connector extending through the wall of the fuel tank; and an internal data communications connection between the optical hybrid fuel height sensor and the sealed optical connector, the internal data communications connection comprising an optical signal out connection or an external data communications connection outside the fuel tank between the sealed optical connector and a device configured to determine at least a quantity of fuel in the fuel tank, wherein the external data communications connection comprises an optical data converter or a data concentrator connected between the sealed optical connector and the device.
Morrison et al. PG. Pub. No.: US 2002/0065582 A1 discloses a fuel measuring system includes a package adapted for mounting to a fuel storage vessel. The package includes an electro-statically shielded enclosure. A processor element is disposed in the enclosure and is adapted for coupling to a fuel sensor disposed in the storage vessel. A communication interface is provided for coupling data through the enclosure between the processor and a processor external to the package through a dielectric transmission media passing through the enclosure. A power supply for the processor element disposed in the enclosure, such power supply being adapted to generate power for the processing element in response to input energy. An energy interface is provided for coupling the input energy from a source external to the enclosure through dielectric transmission media passing through the enclosure. With such an arrangement both , however is silent on an electric power connection between the optical hybrid fuel height sensor and the sealed connector, wherein the electric power connection comprises a resistive non- metallic wire., wherein the resistive non-metallic wire comprises a resistance between about 100 ohms/meter and about 1 Mohms/meter or an external data communications connection outside the fuel tank between the sealed optical connector and a device configured to calculate a volume of fuel in the fuel tank, wherein the external data communications connection comprises an optical data converter or a data concentrator connected between the sealed optical connector and the device or a sealed optical connector extending through the wall of the fuel tank; and an internal data communications connection between the optical hybrid fuel height sensor and the sealed optical connector, the internal data communications connection comprising an optical signal out connection or a sealed optical connector extending through the wall of the fuel tank; and an internal data communications connection between the optical hybrid fuel height sensor and the sealed optical connector, the internal data communications connection comprising an optical signal out connection or an external data communications connection outside the fuel tank between the sealed optical connector and a device configured to determine at least a quantity of fuel in the fuel tank, wherein the external data communications connection comprises an optical data converter or a data concentrator connected between the sealed optical connector and the device.
Tomisawa US PATENT No.: US 5,560,340 discloses an electronically controlled fuel-supply system for an internal combustion engine, comprises a fuel tank, a fuel pump mounted in the fuel tank, a fuel-injection valve delivering fuel of a fuel-supply amount, based on its valve opening time period, to an engine cylinder, a pressure regulator mounted in the fuel tank and responsive to a first pressure difference between a fuel pressure of fuel pumped and a reference pressure, for regulating the first pressure difference at a predetermined value, an internal-pressure sensor for detecting an internal pressure in the fuel tank, and a boost-pressure sensor for detecting a boost pressure acting on an open end of a nozzle of the fuel-injection valve. The pressure regulator uses the internal pressure as the reference pressure. A control unit is provided for correcting the valve opening time period in accordance with a second pressure difference between the internal pressure and the boost pressure, however is silent on an electric power connection between the optical hybrid fuel height sensor and the sealed connector, wherein the electric power connection comprises a resistive non- metallic wire., wherein the resistive non-metallic wire comprises a resistance between about 100 ohms/meter and about 1 Mohms/meter or an external data communications connection outside the fuel tank between the sealed optical connector and a device configured to calculate a volume of fuel in the fuel tank, wherein the external data communications connection comprises an optical data converter or a data concentrator connected between the sealed optical connector and the device or a sealed optical connector extending through the wall of the fuel tank; and an internal data communications connection between the optical hybrid fuel height sensor and the sealed optical connector, the internal data communications connection comprising an optical signal out connection or a sealed optical connector extending through the wall of the fuel tank; and an internal data communications connection between the optical hybrid fuel height sensor and the sealed optical connector, the internal data communications connection comprising an optical signal out connection or an external data communications connection outside the fuel tank between the sealed optical connector and a device configured to determine at least a quantity of fuel in the fuel tank, wherein the external data communications connection comprises an optical data converter or a data concentrator connected between the sealed optical connector and the device.
Just et al. US PATENT No.: US 6,164,266 discloses a magnet coil which is disposed in a cup-shaped housing that has stub for carrying magnetic flux to a magnet armature; the positioning of the magnet coil inside this cup-shaped housing is defined by an insulation spray coating, and the magnet coil has contact terminals which protrude to the outside, having been spray-coated with insulation, through the bottom of the cup-shaped housing. The bottom of the cup-shaped housing also has a third opening, which is likewise filled by material and which offers an opportunity, during the spray-coating, of introducing a rodlike part to support the magnet coil, however is silent on an electric power connection between the optical hybrid fuel height sensor and the sealed connector, wherein the electric power connection comprises a resistive non- metallic wire., wherein the resistive non-metallic wire comprises a resistance between about 100 ohms/meter and about 1 Mohms/meter or an external data communications connection outside the fuel tank between the sealed optical connector and a device configured to calculate a volume of fuel in the fuel tank, wherein the external data communications connection comprises an optical data converter or a data concentrator connected between the sealed optical connector and the device or a sealed optical connector extending through the wall of the fuel tank; and an internal data communications connection between the optical hybrid fuel height sensor and the sealed optical connector, the internal data communications connection comprising an optical signal out connection or a sealed optical connector extending through the wall of the fuel tank; and an internal data communications connection between the optical hybrid fuel height sensor and the sealed optical connector, the internal data communications connection comprising an optical signal out connection or an external data communications connection outside the fuel tank between the sealed optical connector and a device configured to determine at least a quantity of fuel in the fuel tank, wherein the external data communications connection comprises an optical data converter or a data concentrator connected between the sealed optical connector and the device.
Sabatino et al. US 4,253,332 discloses a liquid metering device comprises a sealed housing which defines a reserve chamber adjacent the bottom of the housing, and a measuring chamber within the housing above the reserve chamber. The measuring chamber has a pair of liquid-level sensors therein in spaced vertical relation to one another which cooperate with a control mechanism to feed liquid to be measured into the measuring chamber when the liquid level in the measuring chamber is adjacent the lower sensor, and to terminate the feeding of liquid into the measuring chamber however is silent on an electric power connection between the optical hybrid fuel height sensor and the sealed connector, wherein the electric power connection comprises a resistive non-metallic wire., wherein the resistive non-metallic wire comprises a resistance between about 100 ohms/meter and about 1 Mohms/meter or an external data communications connection outside the fuel tank between the sealed optical connector and a device configured to calculate a volume of fuel in the fuel tank, wherein the external data communications connection comprises an optical data converter or a data concentrator connected between the sealed optical connector and the device or a sealed optical connector extending through the wall of the fuel tank; and an internal data communications connection between the optical hybrid fuel height sensor and the sealed optical connector, the internal data communications connection comprising an optical signal out connection or a sealed optical connector extending through the wall of the fuel tank; and an internal data communications connection between the optical
hybrid fuel height sensor and the sealed optical connector, the internal data communications connection comprising an optical signal out connection or an external data communications connection outside the fuel tank between the sealed optical connector and a device configured to determine at least a quantity of fuel in the fuel tank, wherein the external data communications connection comprises an optical data converter or a data concentrator connected between the sealed optical connector and the device.
Chan et al. PG. Pub. No.: US 2020/0326224 A1 discloses a fuel sensing system utilizes non-contact plastic optical fiber (POF) to optically sense the level of liquid fuel in a fuel tank. In one implementation, the fuel level sensing system includes the following elements: (i) a high-speed and high-power red laser diode; (ii) an ultra-high-sensitivity photon-counting avalanche photodiode; and (iii) a large-diameter and large-numerical- aperture graded-index POF. The fuel level is sensed when the avalanche photodiode first detects impinging light reflected by the POF end face and then detects impinging light reflected by the fuel surface in response to emission of a laser pulse by the red laser diode. A time delay detection circuit calculates the time interval separating the respective times of arrival. A fuel level calculator calculates the fuel level based on the time interval provided by the time delay detection circuit, however is silent on an electric power connection between the optical hybrid fuel height sensor and the sealed connector, wherein the electric power connection comprises a resistive non-metallic wire., wherein the resistive non-metallic wire comprises a resistance between about 100 ohms/meter and about 1 Mohms/meter or an external data communications connection
outside the fuel tank between the sealed optical connector and a device configured to calculate a volume of fuel in the fuel tank, wherein the external data communications connection comprises an optical data converter or a data concentrator connected between the sealed optical connector and the device or a sealed optical connector extending through the wall of the fuel tank; and an internal data communications connection between the optical hybrid fuel height sensor and the sealed optical connector, the internal data communications connection comprising an optical signal out connection or a sealed optical connector extending through the wall of the fuel tank; and an internal data communications connection between the optical hybrid fuel height sensor and the sealed optical connector, the internal data communications connection comprising an optical signal out connection or an external data communications connection outside the fuel tank between the sealed optical connector and a device configured to determine at least a quantity of fuel in the fuel tank, wherein the external data communications connection comprises an optical data converter or a data concentrator connected between the sealed optical connector and the device.
Chan et al. US PATENT No.: US 10,754,101 B1 discloses a ruggedized hermetic optical fiber connector and methods for fabricating such an optical fiber connector which has both durability and hermeticity. The hermetic optical fiber connector is epoxy free and hermeticity is achieved by a sequence of high-temperature soldering steps with a proper soldering temperature hierarchy. The design of the hermetic optical fiber connector is universal for both glass optical fiber and plastic optical fiber connections. In addition, the universal hermetic optical fiber connector is ruggedized to withstand harsh avionics environments without incurring optical fiber damage inside the connector, however is silent on an electric power connection between the optical hybrid fuel height sensor and the sealed connector, wherein the electric power connection comprises a resistive non-metallic wire., wherein the resistive non-metallic wire comprises a resistance between about 100 ohms/meter and about 1 Mohms/meter or an external data communications connection outside the fuel tank between the sealed optical connector and a device configured to calculate a volume of fuel in the fuel tank, wherein the external data communications connection comprises an optical data converter or a data concentrator connected between the sealed optical connector and the device or a sealed optical connector extending through the wall of the fuel tank; and an internal data communications connection between the optical hybrid fuel height sensor and the sealed optical connector, the internal data communications connection comprising an optical signal out connection or a sealed optical connector extending through the wall of the fuel tank; and an internal data communications connection between the optical hybrid fuel height sensor and the sealed optical connector, the internal data communications connection comprising an optical signal out connection or an external data communications connection outside the fuel tank between the sealed optical connector and a device configured to determine at least a quantity of fuel in the fuel tank, wherein the external data communications connection comprises an optical data converter or a data concentrator connected between the sealed optical connector and the device. 
Crowne US PATENT No.: US 5,814,830 discloses a liquid gauging system for a liquid container, the system comprising sensor means for producing a first electromagnetic signal that corresponds to liquid quantity in the container, and remote interrogation means for receiving the first electromagnetic signal and producing a system output that corresponds to the liquid quantity; the sensor means being energized by a second electromagnetic signal transmitted by the remote interrogation means, however is silent on an electric power connection between the optical hybrid fuel height sensor and the sealed connector, wherein the electric power connection comprises a resistive non-metallic wire., wherein the resistive non-metallic wire comprises a resistance between about 100 ohms/meter and about 1 Mohms/meter or an external data communications connection outside the fuel tank between the sealed optical connector and a device configured to calculate a volume of fuel in the fuel tank, wherein the external data communications connection comprises an optical data converter or a data concentrator connected between the sealed optical connector and the device or a sealed optical connector extending through the wall of the fuel tank; and an internal data communications connection between the optical hybrid fuel height sensor and the sealed optical connector, the internal data communications connection comprising an optical signal out connection or a sealed optical connector extending through the wall of the fuel tank; and an internal data communications connection between the optical hybrid fuel height sensor and the sealed optical connector, the internal data communications connection comprising an optical signal out connection or an external data communications connection outside the fuel tank between the sealed optical connector and a device configured to determine at least a quantity of fuel in the
fuel tank, wherein the external data communications connection comprises an optical data converter or a data concentrator connected between the sealed optical connector and the device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C GRAY/Primary Examiner, Art Unit 2852